DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4-6, 14, 29, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gogek et al. (US Pat. 2,965,504).
Considering Claims 1 and 4-6: Gogek et al. teaches a binder comprising dextrose/a carbohydrate and ammonium sulfate/an amine (Example 1).  The binder is uncured prior to the heating reaction and does not contain formaldehyde.  
Considering Claim 14:  Gogek et al. teaches dehydrateing the binder (Example 1).  
Considering Claims 29 and 30:  Gogek et al. teaches dehydrating and curing the binder (Example 1).  

Claims 1, 4-6, 14, 29, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meigs (US Pat. 1,801,053).
Considering Claims 1 and 4-6:  Meigs teaches a binder comprising ammonium citrate/an amine and dextrose/a carbohydrate (Example 3).  Meigs does not teach formaldehyde in the binder.  Prior to heating the binder of Meigs would be in the uncured state.
Considering Claim 14:  Gogek et al. teaches dehydrating the binder (Example 1).  
Considering Claims 29 and 30:  Gogek et al. teaches dehydrating and hardening/curing the binder in contact with a collection of matter (3:1-81).

Claims 1, 4-7, 10, 11, 13, 14, 29, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. (EP 1382642).
Considering Claim 1:  Hansen et al. teaches a binder comprising a secondary amine component that contains unreacted groups (¶0013-16, 0020-21), and a saccharide component (¶0028).  Hansen et al. 
Considering Claims 4-6:  Hansen et al. teaches carbohydrate component as preferably being glucose syrup/dextrose (¶0028).
Considering Claims 7 and 10:  Hansen et al. teaches the composition as comprising a silicon coupling agent that is preferably gamma-aminopropryltriethoxysilane (¶0033).
Considering Claim 11:  Hansen et al. teaches the composition as comprising a corrosion inhibitor (¶0033). 
Considering Claim 13:  Hansen et al. teaches the composition as being an aqueous solution with alkaline pH (¶0025).
Considering Claim 14:  Hansen et al. teaches heating the binder above 200 ºC (¶0042), which would result in the removal of water from the binder by evaporation.  
Considering Claims 29 and 30:  Hansen et al. teaches heating the binder above 200 ºC in the presence of a collection of matter to cure the binder (¶0042).  This would result in the removal of water from the binder by evaporation.  

Claims 15 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. (EP 1382642).
Considering Claims 15 and 18:  Hansen et al. teaches a binder comprising a secondary amine component that contains unreacted groups (¶0013-16, 0020-21), and a saccharide component (¶0028).  Hansen et al. also teaches adding ammonia or diethanolamine to the composition (¶0025).  Hansen et al. teaches the composition as comprising a silicon coupling agent that is preferably gamma-aminopropryltriethoxysilane (¶0033).  Hansen et al. teaches the binder as being formaldehyde free (¶0012).  
Hansen et al. does not teach that the curing reaction consists essentially of a Maillard reaction.  However, Hansen et al. teaches a mixture comprising the claimed reactants (i.e. the secondary amine reactant of claim 24 and the dextrose of claim 29).  The reaction mixture is heated to similar temperatures as disclosed in an example of the original specification (200 to 400 ºC in reference (¶0042) vs. 400 F/204 ºC in Example 5 of original specification).  The original specification teaches that alkaline conditions drive the Maillard reaction (¶0052), while Hansen et al. teaches using alkaline conditions (¶0025).  As Hansen et al. teaches heating the same reactants under .  

Claims 23-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. (EP 1382642).
Considering Claim 23:  Hansen et al. teaches composition comprising mineral fibers (¶0039) and a binder comprising a secondary amine component that contains unreacted groups (¶0013-16, 0020-21), and a saccharide component (¶0028).  Hansen et al. also teaches adding ammonia or diethanolamine to the composition (¶0025).  Hansen et al. teaches the composition as comprising a silicon coupling agent that is preferably gamma-aminopropryltriethoxysilane (¶0033).Hansen et al. teaches the binder as being formaldehyde free (¶0012).  
Hansen et al. does not teach that the curing reaction consists essentially of a Maillard reaction.  However, Hansen et al. teaches a mixture comprising the claimed reactants (i.e. the secondary amine reactant and the dextrose).  The reaction mixture is heated to similar temperatures as disclosed in an example of the original specification (200 to 400 ºC in reference (¶0042) vs. 400 F/204 ºC in Example 5 of original specification).  The original specification teaches that alkaline conditions drive the Maillard reaction (¶0052), while Hansen et al. teaches using alkaline conditions (¶0025).  As Hansen et al. teaches heating the same reactants under substantially similar conditions, the reference would inherently produce a Maillard reaction during the curing step.  
Considering Claim 24:  Hansen et al. teaches the mineral fibers as being glass fibers (¶0039).
Considering Claim 25:  Hansen et al. teaches the fibers as being cellulosic fibers (¶0045).

Claim 31 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. (EP 1382642).
Considering Claim 31:  Hansen et al. teaches composition comprising cellulosic fibers (¶0045) and a binder comprising a secondary amine component that contains unreacted groups (¶0013-16, 0020-21), and a saccharide component (¶0028).  Hansen et al. also teaches adding ammonia or diethanolamine to the composition (¶0025).  Hansen et al. teaches the binder as being formaldehyde free (¶0012).  Hansen et al. teaches the binder as being uncured prior to the curing step (¶0042).
Hansen et al. does not teach that the curing reaction consists essentially of a Maillard reaction.  However, Hansen et al. teaches a mixture comprising the claimed reactants (i.e. the secondary amine reactant and the dextrose).  The reaction mixture is heated to similar temperatures .  

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. (EP 1382642).
Considering Claims 32 and 33:  Hansen et al. teaches composition comprising a binder comprising a secondary amine component that contains unreacted groups (¶0013-16, 0020-21), and a saccharide component (¶0028).  Hansen et al. also teaches adding ammonia or diethanolamine to the composition to achieve a pH of 6-8/alkaline pH (¶0025).  Hansen et al. teaches the binder as being formaldehyde free (¶0012).  Hansen et al. teaches the binder as being uncured prior to the curing step (¶0042).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hansen et al. (EP 1382642) as applied to claim 11 above, and further in view of O’Brien-Bernini et al. (US 20040122166).
Considering Claim 12:  Hansen et al. teaches the product of claim 11 as shown above.  
	Hansen et al. does not teach addition of the claimed corrosion inhibitor.  However, O’Brien-Bernini et al. teaches adding tin oxalate to a binder composition (¶0018).  Hansen et al. and O’Brien-Bernini et al. are combinable as they are concerned with the same field of endeavor, namely glass fiber binders.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have added the tin oxalate of O’Brien-Bernini et al. into the binder of Hansen et al., and the motivation to do so would have been, as O’Brien-Bernini et al. suggests, to reduce corrosion and volatile organic emissions (¶0018).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-7, 13, 14, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 40, 44, 51, and 53 of U.S. Patent No. 9,039,827. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 44 of Patent ‘827 teaches a formaldehyde free binder comprising an amine compound and a carbohydrate (Claim 44).  Patent ‘827 recites the binder prior to curing and thus implicitly recites an uncured binder.
Considering Claims 4-6:  Claim 40 of Patent ‘827 teaches the carbohydrate as being dextrose.
Considering Claim 7:  Claim 51 of Patent ‘827 teach adding a silicon containing compound.
Considering Claim 13:  Claim 53 of Patent ‘827 teaches the composition as having an alkaline pH.
Considering Claims 14, 29 and 30:  Claim 1 of Patent ‘827 teaches a cured product comprising the binder and mineral fibers.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 44, and 51 of U.S. Patent No. 9,039,827. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 15:  Claim 44 of Patent ‘827 teaches a formaldehyde free binder comprising an amine compound and a carbohydrate (Claim 44).  Claim 51 of Patent ‘827 teach adding a silicon containing compound.

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 44, and 51 of U.S. Patent No. 9,039,827. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 23 and 24:  Claim 44 of Patent ‘827 teaches a composite comprising mineral fibers and a formaldehyde free binder comprising an amine compound and a carbohydrate (Claim 44).  Claim 51 of Patent ‘827 teach adding a silicon containing compound.

Claim 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 44, and 51 of U.S. Patent No. 9,039,827. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 32:  Claim 44 of Patent ‘827 teaches a formaldehyde free binder comprising an amine compound and a carbohydrate (Claim 44).  Claim 51 of Patent ‘827 teach adding a silicon containing compound.
Considering Claim 33:  Claim 53 of Patent ‘827 teaches the composition as having an alkaline pH.

Claims 1, 4-7, 13, 14, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 12, and 13 of U.S. Patent No. 8,979,994. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 1 of Patent ‘994 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  The binder is uncured.
Considering Claims 4-6:  Claim 5 of Patent ‘994 teaches the reducing sugar as being dextrose.
Considering Claim 7:  Claim 12 of Patent ‘994 teach the binder as comprising a silane compound.
Considering Claim 13:  Claim 7 of Patent ‘994 teaches the binder as being an aqueous solution with an alkaline pH.
Considering Claims 14, 29, and 30:  Claim 13 of Patent teaches a composition comprising loose matter and a cured binder.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 12, and 13 of U.S. Patent No. 8,979,994. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 15:  Claim 1 of Patent ‘994 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  Claim 12 of Patent ‘994 teach the binder as comprising a silane compound.

23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 8,979,994. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 15:  Claim 1 of Patent ‘994 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  Claim 12 of Patent ‘994 teach the binder as comprising a silane compound.  Claim 13 of Patent teaches a composition comprising loose matter and a cured binder.

Claims 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 12, and 13 of U.S. Patent No. 8,979,994. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 32:  Claim 1 of Patent ‘994 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  Claim 12 of Patent ‘994 teach the binder as comprising a silane compound.
Considering Claim 33:  Claim 7 of Patent ‘994 teaches the binder as being an aqueous solution with an alkaline pH.

Claims 1, 4-7, 13, 14, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 40, 44, 51, and 53 of U.S. Patent No. 8,940,089. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 44 of Patent ‘089 teaches a formaldehyde free binder comprising an amine compound and a carbohydrate (Claim 44).  Patent ‘089 recites the binder prior to curing and thus implicitly recites an uncured binder.
Considering Claims 4-6:  Claim 40 of Patent ‘089 teaches the carbohydrate as being dextrose.
Considering Claim 7:  Claim 51 of Patent ‘089 teach adding a silicon containing compound.
Considering Claim 13:  Claim 53 of Patent ‘089 teaches the composition as having an alkaline pH.
Considering Claims 14, 29 and 30:  Claim 1 of Patent ‘089 teaches a cured product comprising the binder and mineral fibers.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 44, and 51 of U.S. Patent No. 8,940,089. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 15:  Claim 44 of Patent ‘089 teaches a formaldehyde free binder comprising an amine compound and a carbohydrate (Claim 44).  Claim 51 of Patent ‘089 teach adding a silicon containing compound.

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 44, and 51 of U.S. Patent No. 8,940,089. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 23 and 24:  Claim 44 of Patent ‘089 teaches a composite comprising mineral fibers and a formaldehyde free binder comprising an amine compound and a carbohydrate (Claim 44).  Claim 51 of Patent ‘827 teach adding a silicon containing compound.

Claim 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 44, and 51 of U.S. Patent No. 8,940,089. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 32:  Claim 44 of Patent ‘089 teaches a formaldehyde free binder comprising an amine compound and a carbohydrate (Claim 44).  Claim 51 of Patent ‘089 teach adding a silicon containing compound.
Considering Claim 33:  Claim 53 of Patent ‘089 teaches the composition as having an alkaline pH.

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 7,854,980. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 29 and 30:  Claim 19 of Patent ‘980 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  The binder is cured with a collection of matter.

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,447,281. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 29 and 30:  Claim 1 of Patent ‘281 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  The binder is cured with a collection of matter.

s 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,501,838. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 29 and 30:  Claim 1 of Patent ‘838 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  The binder is cured with a collection of matter.

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,901,208. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 29 and 30:  Claim 1 of Patent ‘208 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  The binder is cured with a collection of matter.

Claims 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,828,287. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 15:  Claim 1 of Patent ’287 teaches a binder comprising the reaction product of a reducing sugar and an amine, and silicon containing compound.  Patent ‘287 does not recite any formaldehyde in the composition.  Claim 17 of Patent ‘208 teaches the reaction product as being a Maillard reaction product.  

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,828,287. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 1 of Patent ’287 teaches a composition comprising glass fibers and a binder comprising the reaction product of a reducing sugar and an amine, and silicon containing compound.  Patent ‘287 does not recite any formaldehyde in the composition.  

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,828,287. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 29 and 30:  Claim 1 of Patent ’287 teaches a composition comprising glass fibers and a binder comprising the reaction product of a reducing sugar and an amine, and silicon containing compound.  Patent ‘287 does not recite any formaldehyde in the composition.  

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,182,648. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 29 and 30:  Claim 1 of Patent ‘648 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  The binder is cured with a collection of matter.  Claim 17 of Patent ‘208 teaches the reaction product as being a Maillard reaction product.  

Claims 1, 4-7, 10, 11, 14, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 11, and 14 of U.S. Patent No. 8,182,648. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 1 of Patent ‘648 teaches an uncured, formaldehyde binder comprising an ammonium salt/amine and a reducing sugar.  
Considering Claims 4-6:  Claim 4 of Patent ‘648 teaches the carbohydrate as being dextrose.
Considering Claims 7 and 10:  Claim 9 of Patent ‘648 teaches the claimed silicon containing compounds.
Considering Claim 11:  Claim 11 of Patent ‘648 teaches a corrosion inhibitor.
Considering Claims 14 and 29:  Claim 14 of Patent ‘648 teaches the binder as being dehydrated on a collection of matter.  

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 8,182,648. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 23 and 24:  Claim 1 of Patent ‘648 teaches a composition comprising glass fibers and an uncured, formaldehyde binder comprising an ammonium salt/amine and a reducing sugar.  

Claims 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,888,445. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 15:  Claim 1 of Patent ‘445 teaches a binder comprising the reaction product of a reducing sugar and an amine, and silicon containing compound.  Patent ‘445 does not recite any formaldehyde in the composition.  Claim 1 of Patent ‘445 teaches the reaction product as being a Maillard reaction product.  

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,947,765. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 29 and 30:  Claim 1 of Patent ‘765 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  The binder is cured with a collection of matter.

Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 7,888,445. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 15 and 18:  Claim 13 of Patent ‘445 teaches a binder comprising the reaction product of a reducing sugar and an amine, and silicon containing compound of the claimed species.  Patent ‘445 does not recite any formaldehyde in the composition.  Claim 1 of Patent ‘445 teaches the reaction product as being a Maillard reaction product.  

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 7,888,445. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 15 and 18:  Claim 13 of Patent ‘445 teaches a collection of matter and a binder comprising the reaction product of a reducing sugar and an amine, and silicon containing compound of the claimed species.  Patent ‘445 does not recite any formaldehyde in the composition.  

Claims 1, 4-7, 10-14, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 14, 19, and 27 of U.S. Patent No. 7,772,347. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 6 of Patent ‘347 teaches an uncured, formaldehyde binder comprising an ammonium salt/amine and a reducing sugar.  
Considering Claims 4-6:  Claim 6 of Patent ‘347 teaches the carbohydrate as being dextrose.
Considering Claims 7 and 10:  Claim 27 of Patent ‘347 teaches the claimed silicon containing compounds.
Considering Claims 11 and 12:  Claim 19 of Patent ‘648 teaches a corrosion inhibitor of the claimed species.
Considering Claim 13:  Claim 6 of Patent ‘347 teaches the composition as having an alkaline pH.
Considering Claims 14, 29, and 30:  Claim 14 of Patent ‘648 teaches the binder as being dehydrated on a collection of matter and cured.

Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 27 of U.S. Patent No. 7,772,347. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 15 and 18:  Claim 15 of Patent ‘347 teaches a formaldehyde binder comprising Maillard reaction products of an ammonium salt/amine and a reducing sugar.  Claim 27 teaches the claimed silicon containing compounds.  

Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 14, 19, and 27 of U.S. Patent No. 7,772,347. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 23 and 24:  Claim 6 of Patent ‘347 teaches an composite comprising glass fibers and an uncured, formaldehyde binder comprising an ammonium salt/amine and a reducing sugar.  

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,655,711. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 29 and 30:  Claim 1 of Patent ‘711 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  The binder is cured with a collection of matter.

Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 27 of U.S. Patent No. 7,807,771. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 15 and 18:  Claim 8 of Patent ‘771 teaches a formaldehyde binder comprising Maillard reaction products of an ammonium salt/amine and a reducing sugar.  Claim 13 of Patent ‘771 teaches the claimed silicon containing compounds.  

Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,807,771. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 29 and 30:  Claim 1 of Patent ‘711 teaches a formaldehyde free binder comprising a reducing sugar and an amine reactant.  The binder is cured with a collection of matter.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,888,445. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 15:  Claim 1 of Patent ‘445 teaches a formaldehyde binder comprising a silicon compound and a Maillard reaction products of an ammonium salt/amine and a reducing sugar.  

Claims 1, 4-7, 10-14, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 27 of U.S. Patent No. 7,772,347. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 1 and 4-6:  Claim 1 of Patent ‘347 teaches an uncured formaldehyde free binder comprising ammonia/an amine and dextrose.
Considering Claim 7 and 10:  Claim 27 of Patent ‘347 teaches the binder as comprising the claimed silicon compounds.
Considering Claim 11 and 12:  Claim 19 of Patent ‘347 teaches the binder as comprising the claimed corrosion inhibitors.
Considering Claim 13:  Claim 1 of Patent ‘347 teaches an alkaline pH.
Considering Claim 14:  Claim 1 of Patent ‘347 teaches dehydrating the binder.
Considering Claims 29 and 30:  Claim 1 of Patent ‘347 teaches dehydrating and curing the binder on a collection of matter.

s 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 27 of U.S. Patent No. 7,772,347. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 15 and 18:  Claim 15 of Patent ‘347 teaches a cured binder comprising Maillard reaction products of ammonia/an amine and dextrose.  Claim 27 of Patent ‘347 teaches the binder as comprising the claimed silicon compounds.

Claims 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 27 of U.S. Patent No. 7,772,347. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 23:  Claim 1 of Patent ‘347 teaches an uncured formaldehyde free binder comprising ammonia/an amine and dextrose disposed on a collection of matter.
Considering Claims 24 and 25:  Claim 16 of Patent ‘347 teaches the fibers as being cellulose or glass fibers.

Claims 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 27 of U.S. Patent No. 7,772,347. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 31:  Claim 1 of Patent ‘347 teaches an uncured formaldehyde free binder comprising ammonia/an amine and dextrose disposed on a collection of matter.  Claim 16 of Patent ‘347 teaches the fibers as being cellulose or glass fibers.

Claims 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 27 of U.S. Patent No. 7,772,347. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 32:  Claim 15 of Patent ‘347 teaches a uncuredbinder comprising Maillard reaction products of ammonia/an amine and dextrose.  Claim 27 of Patent ‘347 teaches the binder as comprising the claimed silicon compounds.
Considering Claim 33:  Claim 1 of Patent ‘347 teaches an alkaline pH.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767